In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of relators’ request for expedited briefing schedule and oral argument and the motion of the Hamilton County Democratic Party for leave to file brief amicus curiae,
IT IS ORDERED by the court, effective July 20,1992, that said request for expedited briefing schedule be, and the same is hereby granted, and the parties shall comply with the following briefing schedule. Relators’ brief(s) and any evidence the relators intend to present shall be filed on or before July 23, 1992. Respondents’ brief(s) and any evidence the respondents intend to present shall be filed on or before July 27, 1992.
IT IS FURTHER ORDERED that said request for oral argument be, and the same is hereby, denied.
IT IS FURTHER ORDERED by the court that said motion for leave to file brief amicus curiae be, and the same is hereby, granted.
Resnick, J., would deny the motion for leave to file amicus.
Moyer, C.J., not participating.